NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10124

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00151-HG-1

 v.

SHELDON KOYANAGI, AKA Shelden                   MEMORANDUM*
Koyanagi,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Sheldon Koyanagi appeals from the district court’s judgment and challenges

the 18-month sentence and two special conditions of supervised release imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s motion to
expedite submission of this appeal without oral argument is granted.
§ 1291, and we affirm.

      Koyagani first contends that the district court failed to consider his

arguments and based the sentence on impermissible sentencing factors. The record

belies these claims. The district court considered Koyagani’s arguments for a

within-Guidelines sentence and thoroughly explained its reasons for the upward

variance. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

The court’s explanation reflects that it properly imposed the sentence to sanction

Koyanagi for breaching the court’s trust through, among other things, engaging in

extreme attempts to circumvent supervision, rather than to punish him or promote

respect for the law. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir.

2007). Moreover, contrary to Koyanagi’s contention, the sentence is substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      Koyanagi next challenges the special condition of supervised release

requiring him to submit to periodic suspicionless searches of his electronic data.

Koyanagi’s constitutional challenges to this condition are unavailing. See United

States v. Bare, 806 F.3d 1011, 1018 n.4 (9th Cir. 2015) (Fourth Amendment does

not prohibit searches of federal supervisees’ electronic data); United States v. Betts,

511 F.3d 872, 876 (9th Cir. 2007) (suspicionless searches of federal supervisees do

not violate Fourth Amendment). Moreover, the court did not abuse its discretion in


                                          2                                    21-10124
imposing the condition because (1) it is properly limited to devices in Koyanagi’s

control, see Bare, 806 F.3d at 1018; and (2) the record supports the court’s finding

that the condition was warranted because Koyanagi’s violation involved the use of

a social networking service, see id. at 1017 (district court may impose electronic

device search condition as long as it makes a factual finding establishing “some

nexus” between computer use and one of the goals of sentencing).

      Finally, Koyanagi challenges the special condition of supervised release

requiring him to submit to drug testing in connection with drug treatment. The

court did not plainly err in imposing this condition. See United States v. Maciel-

Vasquez, 458 F.3d 994, 996 (9th Cir. 2006). Drug testing is a mandatory condition

of supervised release, see 18 U.S.C. § 3583(d)(2), and although Koyanagi appears

to have no recent history of substance abuse, it is apparent that the district court

adopted probation’s recommendation to impose the challenged condition in light of

Koyanagi’s history of substance abuse and two federal drug convictions. See

United States v. Wolf Child, 699 F.3d 1082, 1090 (9th Cir. 2012) (district court

need not state reasons for supervised release condition if its reasoning is apparent

from the record).

      We do not consider matters not distinctly raised and argued in the opening

brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           3                                    21-10124